DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Pub. No. 2004/0093012 (Cully et al.).   
Cully discloses an elongate body member (guidewire 36), a mesh filter (40) having an expanded conical shape (see Figure 1; mesh described at [0006 and 
Claim 1 recites functional language that is not given full patentable weight: 
“wherein said proximal edge region can be selectively proximally expanded in length and decreased in diameter relative to a remaining portion of the mesh filter while substantially maintaining said first radial size of said expanded conical shape, to at least partially close around particles captured in said mesh filter.”  The prior art is not required to explicitly illustrate or describe the particular function.  The capability of the prior art to perform the recited function meets the functional claim requirement.  Additionally the terms “substantially maintaining” and “at least partially close” are very broad terms that encompass a very wide range of dimensions, including relative movement on a microscopic scale.  
The “proximal edge region” of Cully is capable of being selectively lengthened in a proximal direction upon application of tension to the wire (36) and the filter (40), as Figure 7B shows the struts (34a) moving from a distal location in the configuration of Figure 7A to a proximal location in the configuration of Figure 7B [0071].  Cully describes elongation of the struts (34) as they are moved to a 
 As the struts are moved from the position of Figure 7A to 7B, the ends attached to the support (32) move radially inwardly, as their curvature is reversed.  Additionally or alternatively, at some point during the movement of the filter from the expanded position of Figure 7B to the collapsed position of Figure 7C, the struts (34) would also decrease in diameter at least to some minimal degree before the remainder of the filter, as movement of the struts radially inwardly moves the mesh of the filter to the collapsed state.   
In regards to claim 19, the term “heat set” is considered to be a product-by-process limitation that is not given patentable weight, as the process by which a product is made is not germane to the issue of patentability of the device itself.   Figures 2 and 5B-D, 6A-B, the support (32) is formed with a radially inward bend at its proximal end (the proximal end being attached to struts 34), such that a proximal edge region of the filter (40) that is attached to the support (34) has a more compressed configuration (or decreased diameter) relative to a portion of the filter located at the apex of the curved support (32).  Cully explains that the struts (34) in the proximal edge region spontaneously open to the expanded shape upon removal of the delivery constraint [0069].  Therefore, it is understood that the struts are heat set to assume their “S” shape.  This “S” shape provides the capability of moving from a longitudinally compressed configuration (Figure 7A) to the longitudinally expanded configuration that is decreased in diameter to some degree during movement of the device from the expanded shape of Figure 7B to Figure 7C (see explanation in regards to claim 1 above).  The claim is not construed to require any application of heat during use to change the configuration of the device. 

Claim(s) 1-3, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,364,895 (Greenhalgh).
Greenhalgh discloses an embolic protection device comprising a mesh filter (10) disposed at the distal end of an elongated body member (20).  The filter element (28) comprises a first plurality of woven wires (24) that defines a conical shape with an open proximal face and a second plurality of woven wires (22) that are interwoven with the first plurality of wires (column 4, lines 23-35).  The proximal opening of the filter element (28) is surrounded by a proximal edge region (Examiner notes that the term “region” is significantly broad to encompass a wide variety of lengths and portions of the circumference).  The second plurality of wires (22) extend proximally of the proximal edge of the mesh filter (28) and have proximal ends coupled to the elongate body, as required by claim 2.  The filter expands from a compressed shape (Figure 2a) to an expanded shape having a first radial size (see Figure 1).   
Claim 1 recites functional language that is not given full patentable weight: 
“wherein said proximal edge region can be selectively proximally expanded in length and decreased in diameter relative to a remaining portion of the mesh filter while substantially maintaining said first radial size of said expanded conical shape, to at least partially close around particles captured in said mesh filter.”  The prior art is not required to explicitly illustrate or describe the particular function.  The capability of the prior art to perform the recited function meets the functional claim requirement.  Additionally the terms “substantially maintaining” and “at least partially close” are very broad terms that encompass a very wide range of dimensions, including relative movement on a microscopic scale.   
The Greenhalgh filter is considered to be capable of functioning as recited in claim 1.  The second plurality of wires (22) resiliently bias the filter to the expanded shape of Figure 1, which is its unstressed state (column 6, lines 47-55).  Greenhalgh explains that tension is applied to the elongate member (20) while the catheter (20) is pushed distally over the filter to collapse it (column 7, lines 47-59), and that due to the properties of a braided structure, the wires rotate and slide relatively to one another as the filter is collapsed by the catheter (Figure 2f).  Lengthening of the filter occurs during radial contraction to the collapsed position (column 6, lines 47-57).  Although not explicitly illustrated, the catheter would cover only a proximal portion of the filter at some point during collapse of the filter, while a distal portion substantially maintains its unconstrained conical shape.  In this relative position of the catheter and filter, the wires in a region surrounding the proximal opening of the filter (28) would lengthen at least to some extent as they are radially compressed by engagement with the catheter to partially close around captured particles.  Since the filter (10) is biased radially outwardly to the first radial size, a distal portion of the filter (28) not yet surrounded by the substantially maintains its expanded diameter since it is still free from the catheter.
Regarding claim 3, a fixed joint (40) is connected to the proximal ends of the second plurality of wires (22) and the elongate body (20) 
Regarding claim 5, the first plurality of wires (24) have a diameter in the range of 5-500 microns (column 5, lines 6-10), which falls within the claimed range of 0.005-0.00225 inch (12.7 – 57.15 mm).  The second plurality of wires (22) have a diameter of 5-500 microns (column 4, line 35), which falls within the claimed range of 0.00225 – 0.008 inch (57.15-203.2 mm).
Regarding claim 9, there may be 72 or 132 of the first plurality of wires (24) and 12 of the second plurality of wires (column 5, lines 37-48), which fall within both claimed ranges.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,364,895 (Greenhalgh) in view of US Patent No. 6,716,231 (Rafiee).  
The embolic filter of Greenhalgh is only attached to the guidewire at the proximal fixed joint, such that the guidewire does not extend all the way through the filter, and fails to include a sliding joint.  Rafiee discloses another expandable embolic filter in Figure 6 that comprises a conical mesh (20) and wherein both the proximal and distal ends of a second plurality of wires (34) are fixed to a guidewire that extends the length of the filter.  Greenhalgh teaches that a filter should be secured at both ends to a guidewire in order to ensure proper placement during deployment, capture of emboli, and removal from the body (column 2, lines 40-50).  In order to accomplish this, Greenhalgh teaches the proximal ends of the wires (34) are joined to the guidewire (116) by a fixed joint (166) while the distal ends of the filter wires are attached to the guidewire with a sliding joint (170) (See Figure 6; column 6, lines 18-58).  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to arrange the Greenhalgh filter to be slidably attached at its distal end to a guidewire while the proximal end is fixed to the guidewire, as Rafiee teaches that this improves the accuracy of placement at a treatment site.  
Allowable Subject Matter
Claims 10-14 are allowed.  
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  As disclosed above, prior art discloses the concept that filaments forming a proximal end of a filter may be collapsed and lengthened before a distal portion of the filter during retrieval of the filter.  Greenhalgh discusses varying the diameter of the wires (24) and the mesh density in order to arrive at a desired filter porosity (column 5, line 16-48), but fails to disclose the proximal end of a filter mesh being less porous than a distal portion.  Rather, prior teaches that the distal portions of embolic filters are less porous (greater fiber density and/or smaller pore size) in order to trap particles (see for instance US 8,377,092 Magnuson and US 8,632,562 Pal et al.).  Prior art fails to disclose or render obvious the particular configuration of a proximal edge portion surrounding the proximal opening of a conical filter that has a different weave pattern and/or reduced porosity that enables the proximal edge portion to reduce its diameter before a remaining distal portion of the filter in order to partially close about captured emboli.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771